e201 Case 1:21-cv-11310-LTS Déeintehn str oern21 Page 1 of 43

 

2181CV01466 Carla A. Domenici Individually and Personal Rep of the Estate
of Joseph A. DePrimeo-Domenici vs. Murphy, Brian W. et al

 

 

 

 

Case Type:
Torts

Case Status:
Open

File Date
07/02/2021

DCM Track:
F - Fast Track

Initiating Action:
Other Tortious Action

Status Date:
07/02/2021

Case Judge:

 

Next Event:

|
|
|
\

Al Information Party Tickler Docket Disposition |

Earty Information _

Domenici, Carla A.
- Paaintiff

Alias Party Attorney

Attorney

Katzenstein, Esq., Jeffrey Hunt
Bar Code

674749

Address

‘Drohan Tocchio and Morgan, PC.
175 Derby St

| Suite 30

Hingham, MA 02043

Phone Number

(781)749-7200

Attorney

Morgan, Esq., Jason William
|Bar Code

633802

‘Address

Drohan Tocchio and Morgan, PC.
175 Derby St

Suite 30
| Hingham, MA 02043
e |Phone Number
© |(781)749-7200

Murphy, Brian W.
- Defendant

Alias ‘Party Attorney —

More Party Information

Choice Hotels International, inc.
Defendant

https:/Awww.masscourts.org/eservices/search.pag e.37x= 95kSD OB 1rDexbWeXT WMT 21 JJexVm8lhdyWVi SS 1V5KKU ki 34 7EzdtZ5xAdI8*2vZZqALGRCCIllz*1uu34...

= —

 

 

13
saa Case 1:21-cv-11310-LTS Dien Pred Gg7It/21 Page 2 of 43
Alias Party Attorney

More Party Information

 

 

Ticklers

Tickler Start Date Due Date Days Due Completed Date
Service 07/02/2021 09/30/2021 90
Answer 07/02/2021 11/01/2021 122
Rule 12/19/20 Served By 07/02/2021 11/01/2021 122
Rule 12/19/20 Filed By 07/02/2021 11/29/2021 150
Rule 12/19/20 Heard By 07/02/2021 12/29/2021 180
Rule 15 Served By 07/02/2021 11/01/2021 122
Rule 15 Filed By 07/02/2021 11/29/2021 150
Rule 15 Heard By 07/02/2021 12/29/2021 180
Discovery 07/02/2021 04/28/2022 300
Rule 56 Served By 07/02/2021 05/30/2022 332
Rule 56 Filed By 07/02/2021 06/27/2022 360
Fina! Pre-Trial Conference 07/02/2021 10/25/2022 480
Judgment 07/02/2021 07/03/2023 731

 

Docket Information

 

 

Docket Docket Text File Ref image
Date Nbr. Avail.
07/02/2021 Attorney appearance
On this date Jason William Morgan, Esq. added for Plaintiff Carla A. Domenici
07/02/2021 Attorney appearance
On this date Jeffrey Hunt Katzenstein, Esq. added for Piaintiff Carla A. Domenici
07/02/2021 Case assigned to: Image
DCM Track F - Fast Track was added on 07/02/2021
07/02/2021 Original civil complaint filed. 1 Image
07/02/2021 Civil action cover sheet filed. 2 Image

07/02/2021 Demand for jury trial entered.

07/02/2021 Carla A. Domenici Individually and Personal Rep of the Estate of Joseph A. DePrimeo-Domenici’s MOTION 3 image §
for appointment of Special Process Server.
to appoint Middlesex Constable Service as Process Server. ALLOWED. (Wilkins,J.) Copy given in hand.

07/09/2021 Service Returned for 4 Image
Defendant Murphy, Brian W.: Service made at last and usual;

07/02/2021, 13 Caufield Road, Woburn, MA 01801

07/26/2021 Service Returned for § Image
Defendant Choice Hotels International, Inc.: Service through person in charge / agent;

07/12/2021, in hand to Etoila Leahy, 1 Choice Hotels Circle Suite 400, Rockville, MD 20850

 

Case Disposition b

https:/Awww.masscourts.org/eservices/search.pag e.37x=95kSD OB 1rDexbWeXT MT 21 JJexvmilhdwviSS 1VSKKUK3f47EzdtZ5xXAdi8*2vZZqALGRCCliz*1uu34... 2/3
siit/2021 Case 1:21-cv-11310-LTS (Senet Massachset pe > 1 Page 3 of 43
Disposition Date Case Judge

 

https /Awww.masscourts.org/eservices/search.page.3?x=95kSD OB 1rDexbWeXT WIT 21JJexVmaihdWViSS 1V5KKUK 3f47EzdtZ5xAdi8*2vZZqALGRCCliz*1uu34... 3/3
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 4 of A3/ pli

MPAA
Commonwealth of Massachusetts Sheri: in\2 |

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKET NO. 2IZi LV Oly iglo
Caio A. Dosovics —, PLAINTIFF(S),

Vv.
ay cua WW. fu pho), CE DEFENDANT(S)

SUMMONS

a. \ 7
THIS SUMMONS IS DIRECTED To Motte Hotels itenorionaL, tint. (Defendant's name)

 

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in the BiddleSX SUpexiOv’ Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
a. Filing your signed original response with the Clerk’s Office for Civil Business, Middlesey. Court, 200 Trae
(address), by mail or in person, AND SWpenor -
b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address: Dyohyun lofchic $ Wowie, PL, (ES 4 Der iy SWLek, Ste. 301 tingnir, uA bwY43
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Case 1:21-cv-11310-LTS Document’1-1 Filed 08/11/21 Page 5 of 43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIVIL ACTION C DOCKET. NUMBER Trial Court of Massachusetts |
AGIION COVER SHEET The Superior Court
PLAINTIFF(S): CARLA A. DOMENIC), tndividually and as Personal Representative COUNTY ,
Middlesex
of the Estate of JOSEPH A. DEPRIMEO-DOMENIC!
ANOESS ‘ 13 Richard Circle DEFENDANT{S): (a) BRYAN W. MURPHY
Wobum, MA 01801 {b) CHCICE HOTELS INTERNATIONAL, INC.
ATTORNEY: Jason W. Morgan
ADORESS: Drohan Tocch!o & Morgan, P.C. ADDRESS: {a} 13 Cauifield Road, Wobum, MA 01801
175 Derby Street, Suite 30 (b) 1 Choice Hotals Circle, Suite 400, Rockville, MD 2GB50

 

Hingham, MA 02043

 

 

Bao: 633802
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (spacify) TRACK HAS A JURY CLAIM BEEN MADE?
Bes Other Tortious Action F Yes [] No

 

 

*If “Other” please describe: Sexual! Assault Against Minor

 

ts there a claim under G.L. c. 93A? Is this _a class action under Mass. R. Clv. P, 23?
["] YES NO Py} Yes ix] NO

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The following is a full, itemized and detaiied statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
For this form, disregard doubie or treble damage ciaims;: indicate single damages only.

ICGRT CLAIMS

(attach additional sheets as necessary)
A. Documented medical expenses to date:

1. Total hospital expenses
2. Total doctor Expenses .........cccscsasntsascreee:

3. Total chiropractic expense ................ceeeteeseeee: .
4. Total physical therapy expenses seeaneataseneeacauasseenscacnseaeensnaroesansens
5. Total other expenses (describe below) .........

 

 

 

 

 

B, Documented lost wages and Compensation to date «0.0.0... ssssscsssescsrcossnessssssscecasensavsanseneauesscanscussnassesseanevssoncadenessenentsersecarnaneeees
GC. Documented property damages to date ........cssessorsessssssresssscssssssesesssanssatscssessecssesecesesseteasseatcsucesersessetseseres
D. Reasonably anticipated future medical and hospital expenses ................ceccsecscssesseesrenenees

E, Reasonably anticipated lost wages ..
F. Other documented items of damages (describe below) ............

 

 

 

 

e

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

Emotional distress and other pain and suffering caused by the sexual assault on a minor.
TOTAL (A-F):$ 7,006,000

CONTRACT CLAIM

(attach additional sheets as necessary)
EF This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detaile iption, of claim({s}:
TOTAL: $

|. __—

Signature offAttorney/ Unrepre ente rRlaintiff: x

RELATED AC HONS: Please —e case name, and county of any related actions pending in the Superior Court.

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judiciai Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the various’ méthods of disp resolution.
Signature of Attorney of Record: X BANE —— Date: 07/02/2021

MN

   

    

Date: 07/02/2021

 

 

 

 

 
Case 1:21-cv-11310-LTS Document1-1 Filed 08/11/21 Page 6 of 43

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

C Actions Involving the State/Municipality * ER Equitable Remedies RP Real Property
AA1 Contract Action involving Commonwealth, 00% Specific Performance of a Contract (A) C01 Land Taking (F)
Municipality, MBTA, etc. (A) DO2 Reach and Apply {F) $02 Zoning Appeal, G.L. c. 404 {F)
AB1 Tortious Action involving Commonwealth, DO Injunction {F) C03 Dispute Concerning Title (F)
Municipatity, MBTA, etc, (A) D04 Reform/ Cancel Instrument {F) C04 Foreciosure of a Mortgage ()
AC1 Rea! Property Action involving D05 Equitable Replevin (F) C05 Condominium Lien & Charges (X)
Commonwealth, Municipatily, MBTA etc. {A) D6 Contribution or Indemnification (F) C99 Other Real Property Action (F)
AD1 Equity Action inveiving Commonwealth, DG? imposition of 2 Trust (A)
Municipalily, MBTA, efc. (Ay D08 Minority Shareholder's Suit (A) MC Miscellaneous Civil Actions
AE14 Administrative Action invelving Dos Interference in Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A} 010 Accounting {A) E18 Foreign Discovery Proceeding (%)
D011 Enforcement cf Restrictive Covenant {F) E97 Prisoner Hakeas Corpus {X)
CN Contract/Business Cases, 012 Dissaluticn of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 {X)
213 Declaratory Judgment, G.L 6, 237A (A)
AC1 Services, Labor, and Materials (F) Dt4 Dissalution of a Corporation (F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F) D9? Other Equity Action (F)
A03 Commercial Paper (F) E15 Abuse Prevention Petition, G.L.c. 209A (X)
A04 Employment Contract {F) PA Civil Actions Involving Incarcerated Party t E21 Protection from Harassment, G.L. c. 258E(X)
AQ5 Consumer Revolving Credit-mr.cp.a1 (F)
AQ6 insurance Contract ( 4 =: AA Administrative Civil Actions
A086 Sale cr Lease of Real Estate PA‘ Contract Action oe an A
A12 Construction Dispute (A) PBi aoe rary fvi (A) E02 Appeal from Administrative Agency,
A14 Interpleader (F) onious: ae involving an . G.Le.30A )
BA‘ Governance, Conduct, Internal PC! ae le ‘ aoe involving an (A) E03 Cerfiorari Action, G.L. ¢. 249, § 4 (x)
Affairs of Entities (A) \ eoearie dies tt ing ) E05 Confirmation of Arbitration Awards {X)
BAS Liability of Shareholders, Directors, pot 7 iiclions Nei an E06 Mass Antitrust Act, G.L. ¢. 93, § 9 (A)
Cfficers, Partners, etc. (A) I re ved Part 8 F E07 Mass Antitrust Act, G.L. c. 93, § 8 (X)
BB1 Sharehelder Derivative (A) Se each ecteativersctonnemen *) E08 Appointment of a Receiver «)
BB2 Securitias Transactions (A) ministrative Action involving ain E09 Construction Surety Bend, G.L. c. 149,
BC1 Mergers, Consolidations, Sales of Incarcerated Party ®) §§ 29, 298 fA)
Assets, Issuance of Debt, Equify, etc. (A) E10 Summary Process Appeal &®)
BD1 Inteliectual Property (A) IR Torts E11 Worker's Compensation (%}
BD2 Proprietary Information or Trade . . E16 Auto Surcharge Appeal xX)
Secrets (A) Bos Woter Vehicle Negligence - Personal E17 Civil Rights Act, G.L. .12, § 14H tn)
BG1 Financiat institutlons/Funds (A) B04 Oheotledian, ae ! (F) E24 Appeal from District Court
BH{ Violation of Antitrust or Trade Ini er Pro ety Da ersona & Commitment, G.L. c.123, § 9(b) (x)
Regulation Laws (A) BOS Pind, tela amage { a E25 Pleural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) BOG Malpractice - Me dical (A) E94 Forfeiture, G.L. c. 265, § 56 (X)
B07 M Hy ti oth : E95 Forfeiture, G.L. ¢. 94C, § 47 (F)
. | . alpractice - Other . (A) E99 Other Administrative Action (x)
* Choose this case type if ANY party is the BOB Wrongful Death - Non-medical (A) Z01 Medical Malpractice - Tribunal only
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) G.L. c, 231, § 60B ‘ (F)
other governmental entity UNLESS your case is a B19 Asbestos (A) z02 Appeal Bond Denial )
case type listed under Administrative Civil Actions B20 Personal injury - Slip & Fall (F)
(AA). 821 Environmental (F) SO Sex Offender Review
B22 Employment Discrimination (F)
t Choose this case type if ANY party is an BE1 Fraud, Business Torts, etc. (A) .
incarcerated party, UNLESS your case is a case B99 Other Tortious Action F) Ela SDP Pettion GL. e ‘ aA eo) ° x)
type listed under Administrative Civil Actions (AA) — '
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Property) RC Restricted Civil Actions
S01 Summary Process - Residential *) E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
S02 Summary fi SS emmercial ©) E27 Minor Seeking Consent, Gi. 2.112, § 128(X)
TRANSFER YOUR SELECTION TO THE FACE SHEET
EXAMPLE:
CODE NO. TYPE OF ACTION (specify} TRACK HAS A JURY CLAIM BEEN MADE?
YES [-} No
BGS Motor Vehicie Negligence-Personal Injury EF

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shail be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, untess it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result If the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:21-cv-11310-LTS Document'1-1 Filed 08/11/21 Page 7 of 43

 

 

 

 

 

DOCKET NUMBER i
CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1-88) 2181CV01466 The Superior Court
“Se ae Michael A. Sullivan, Clerk of Court
Carla A. Domenici Individually and Personal Rep of the Estate of Joseph Middl Cc
A. DePrimeo-Domenici vs. Murphy, Brian W. et al lddlesex County
TO: Jason William Morgan, Esq. "Middlesex County S ‘or Court . W
Drohan Tocchio and Morgan, P.C. neulosex Vouriiy oupenicr Geurt- Wabura
175 Derby St 200 Trade Center
9 ery Woburn, MA 01801
Suite 30
Hingham, MA 02043

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be compieted not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

SERVED BY FILED BY HEARD BY

 

 

 

 

 

 

 

 

 

Service of process made and return filed with the Court 09/30/2021

Response to the complaint filed (also see MRCP 12) | 11/01/2021

All motions under MRCP 12, 19, and 20 11/01/2021 11/29/2021 12/29/2021
All motions under MRCP 15 41/01/2021 11/29/2021 12/29/2021
i sonitones sient and depositions served and non-expert 04/28/2022

All motions under MRCP 56 05/30/2022 06/27/2022

Final pre-trial conference held and/or firm trial date set 1072512022
Case shall be resolved and judgment shall issue by 07/03/2023

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE ISSUED ASSISTANT CLERK PHONE

 

07/02/2021 Debra J Newman (781)939-2748

 

 

 

 

Date/Time Printed: 07-02-2021 12:45:08 SCVv026\ 08/2018
Case 1:21-cv-11310-LTS Document1-1 Filed 08/11/21 Page 8 of 43

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT OF
THE TRIAL COURT
CIVIL ACTION NO.: ZL¥I WOM ig

 

CARLA A. DOMENIC, Individually and as

Personal Representative of the Estate of

JOSEPH A. DEPRIMEO-DOMENICI,
Plaintiff,

Vv.

BRYAN W. MURPHY and CHOICE
HOTELS INTERNATIONAL, INC.,

Defendants.

 

 

COMPLAINT

Plaintiff Carla A. Domenici (“Plaintiff’), individually and as the Personal Representative
of the Estate of Joseph A. DePrimeo-Domenici (“Joey”), hereby brings this civil action against
Bryan W. Murphy (“Murphy”) and Choice Hotels International, Inc. (collectively, the
“Defendants”).

PARTIES

1. Joey is deceased. He is the son of Plaintiff.

2. Carla A. Domenici is an individual residing in Woburn, Massachusetts.

3. Bryan W. Murphy is an individual residing in Woburn, Massachusetts.

4. Choice Hotels International, Inc. is a foreign corporation incorporated in Maryland.
At all times relevant hereto, Choice Hotels International, Inc. owned the Quality Inn & Suites, a

hotel with a location at 440 Bedford Street, Lexington, Massachusetts (the “Quality Inn & Suites”).
Case 1:21-cv-11310-LTS Document’1-1 Filed 08/11/21 Page 9 of 43

5. Carla A. Domenici has been appointed as the Personal Representative of the Estate
of Joseph A. DePrimeo-Domenici.

FACTUAL ALLEGATIONS

6. Joey began working for Murphy in or around 2012, when Joey was only fourteen
(14) years old.

7. The work Murphy tasked Joey with included assisting Murphy with functions for
the Lions Club, landscaping Murphy’s personal residence, organizing and working Murphy’s
annual Christmas parties, working on Murphy’s boat, and joining Murphy on trips to other states,
alone and with others who worked for Murphy.

8. Murphy often paid Joey in cash, but also provided Joey with other forms of
compensation, such as motor vehicles, clothing, video games, and other such items.

9. During the relevant time period, Murphy consistently rented a hotel room at the
Quality Inn & Suites.

10. Starting when Joey was 14, Murphy began to sexually abuse Joey at the Quality
Inn & Suites. In addition, Murphy electronically exchanged sexually explicit photographs and

messages with Joey.

11. In exchange for the sexual acts, Murphy supplied Joey with drugs, including

Percocet.

12. On information and belief, at all relevant times, Murphy had a prescription for

Percocet.

13. Other boys who worked for Murphy have confirmed that Murphy offered Percocet

to the boys who worked for him.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 10 of 43

14. Oninformation and belief, Murphy offered Percocet to Joey, and used that to entice

Joey to perform sexual acts.

15. In or about 2014, Joey informed his family and friends that he was addicted to

Percocet.

16. Joey was in and out of treatment for his drug addiction, including at a program in

Danvers, Massachusetts.

17. Joey was admitted to a rehabilitation facility in California in 2018. Murphy paid
for Joey’s flight home from rehab in 2018.

18. In September 2019, Joey admitted himself to a rehabilitation facility in Florida.
Unbeknownst to Plaintiff, Murphy arranged to fly Joey home from the rehabilitation facility in
Florida in October 2019,

19. Upon information and belief, Murphy flew Joey home from Florida, provided Joey
with drugs, and put Joey up at Murphy’s room at the Quality Inn & Suites.

20. On November 4, 2019, the Massachusetts State Police contacted Plaintiff and
informed her that Murphy found Joey dead in the room at the Quality Inn & Suites.

COUNT I
Assault and Battery
(Murphy)

21. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

22. By his actions and conduct, as alleged herein, Murphy attempted to and actually

did touch Joey in a harmful and offensive manner when Joey was a minor and placed Joey in

immediate fear of being touched in such a manner.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 11 of 43

23. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

24. Asa direct result thereof, Plaintiff has been damaged in an amount to be determined

at trial.
COUNT II
Violation of 18 U.S.C. § 1591
(The Hotel Defendant)

25. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

26. The Quality Inn & Suites knew or should have known that sex trafficking occurs in
the scope of its business but chose to ignore the open and obvious presence of sex trafficking on
its property in Lexington, Massachusetts, instead enjoying in the profit of consistently rented
rooms.

27. The Quality Inn & Suites failed to protect Joey from repeated sexual abuse by
Murphy which occurred at the Quality Inn & Suites property in Lexington, Massachusetts.

28. __ By its actions and conduct, as alleged herein, the Quality Inn & Suites was grossly
negligent in such a way that amounted to deliberate, reckless and/or callous indifference about the
health, welfare and safety of Joey while Joey was sexually assaulted and trafficked at the Quality
Inn & Suites property.

29. The Quality Inn & Suites benefitted from facilitating a venture that it knew or
should have known to be engaging in sexual assault and trafficking.

30. By its actions and conduct, as alleged herein, the Quality Inn & Suites has violated

18 U.S.C. § 1591.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 12 of 43

COUNT IIE
Intentional Infliction of Emotional Distress

(Murphy)
31. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.
32. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

33. | Murphy knew or should have known that Joey would suffer emotional distress as a

result of Murphy’s sexual assaults against Joey.

34. | Murphy’s conduct was extreme and outrageous, beyond all possible bounds of

decency, and utterly intolerable in a civilized community.

35. | Murphy’s actions and conduct, as alleged herein, caused Joey to suffer emotional

distress.

36. The emotional distress that Joey suffered was so severe that no reasonable person

could be expected to endure it.

37 As a direct result thereof, Plaintiffhas been damaged in an amount to be determined

fe

at trial.
COUNT IV
Negligent Infliction of Emotional Distress
(All Defendants)

38. Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.

39. _—_ By his actions and conduct, as alleged herein, Murphy committed acts of sexual

assault and battery against Joey.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 13 of 43

40. The Quality Inn & Suites knew or should have known that sex trafficking occurs in
the scope of its business but chose to ignore the open and obvious presence of sex trafficking on
its property, instead enjoying in the profit of consistently rented rooms.

41. The Quality Inn & Suites failed to protect Joey from repeated sexual abuse that
occurred at its property in Lexington, Massachusetts.

42. By its actions and conduct, as alleged herein, the Quality Inn & Suites was grossly
negligent in such a way that amounted to deliberate, reckless and/or callous indifference about the
health, welfare and safety of Joey while Joey was sexually assaulted and trafficked at the Quality
Inn & Suites property.

43. | Murphy knew or shouid have known that Joey would suffer emotional distress as a
result of his sexual assaults against Joey.

44. Murphy’s actions and conduct, as alleged herein, caused Joey to suffer emotional
distress.

45. The Quality Inn & Suites knew or should have known that Joey would suffer
emotional distress as a result of his sexual assaults against Joey.

46. The actions and conduct of the Quality Inn & Suites, as alleged herein, caused Joey
to suffer emotional distress.

47. Any reasonable person would have suffered emotional distress under the

circumstances.

48. As adirect result thereof, Plaintiff has been damaged in an amount to be determined

at trial.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 14 of 43

COUNT V
Loss of Consortium
(Murphy)

49. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

50.  M.G.L. c. 231, Section 85X provides that parents of a minor child have a cause of
action for loss of consortium of the child who has been injured against any person who is legally
responsible for causing such injury.

51. Based on the actions and conduct of Murphy, as alleged herein, Joey suffered a
serious injury which resulted in the loss of affection, comfort, companionship and familial relations
with his parent, Carla A. Domenici.

52. As a direct result thereof, the Plaintiff has been damaged in an amount to be

determined at trial.

COUNT VI
Wrongful Death ~ M.G.L. c. 229, et seq.

(Murphy)

53. Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.

54. By his actions and conduct, as alleged herein, Murphy committed acts of sexual

assault and battery against Joey when he was a minor and caused Joey to become addicted to

narcotic drugs.

55. Knowing that Joey was at a rehabilitation facility as part of a drug treatment and

recovery program, Murphy caused Joey to leave the rehabilitation facility.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 15 of 43

56. | Murphy caused Joey to leave a rehabilitation facility, flew Joey from Florida to
Massachusetts, provided Joey with drugs, and put Joey up at the Quality Inn & Suites in
Lexington, Massachusetts, all of which resulted in Joey’s death.

57, As a direct result of Murphy’s willful, wanton, and reckless acts, or alternatively,
as a direct result of Murphy’s negligence, the Plaintiff has incurred financial losses including, but
not limited to, compensation for the loss with a reasonably expected net income, services,
protection, care, assistance, society, companionship, comfort, guidance, counsel, and advice of the
decedent to his heirs at law; last and final medical expenses; and funeral and burial expenses, as
well as other continuing and indefinite costs incurred thereby.

COUNT VII
Conscious Pain and Suffering
(Murphy)

58. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

59. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor and after Joey was of age under the
auspices of providing Joey with narcotic drugs to satisfy Joey’s drug addiction.

60. As a direct result of Murphy’s actions alleged herein, Joey endured substantial
conscious pain and suffering prior to his death, for which his Estate, by and through Plaintiff, is
entitled te be compensated for at an amount to be determined at trial.

COUNT VII
Punitive Damages — M.G.L. c. 229 § 2(3)

(Murphy)

61. _ Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 16 of 43

62. _ By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

63. | Murphy provided Joey with drugs, caused Joey to leave a rehabilitation facility,
and brought Joey to the Quality Inn & Suites, all of which resulted in Joey’s death.

64. Plaintiff is entitled to an award of punitive damages pursuant to M.G.L. c. 229 §
2(3) because Joey’s death was caused by the malicious, willful, wanton or reckless conduct of
Murphy and/or by the gross negligence of Murphy.

COUNT Ix
Undue Influence

(Murphy)

65. Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.

66. As an inpatient in a drug rehabilitation facility, Joey was susceptible to Murphy’s
undue influence, especially with the lure of available narcotic drugs.

67. | Murphy had the opportunity to exercise undue influence over Joey and used that
opportunity to cause Joey to take action benefitting him that was contrary to Joey’s intentions,
including, but not limited to, coercing Joey to fly from Florida to Massachusetts at Murphy’s
expense, causing Joey to stay at Murphy’s hotel room at the Quality Inn & Suites, and causing and
permitting Joey to consume narcotic drugs that Murphy provided to Joey.

68. As a result of Murphy’s undue influence, Plaintiff has suffered damages in an
amount to be determined at trial.

JURY DEMAND

Plaintiff demands a jury by trial on all claims so triable.
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 17 of 43

WHEREFORE, for the foregoing reasons, Plaintiff prays that the Court grant judgment in

her favor, as follows:

1. That the Court enter judgment in favor of Plaintiff on all counts, in an amount to be
determined at trial;

2. That the Court allow for an award of punitive damages to the extent allowable by law;
3. That the Court grant Plaintiff her attorneys’ fees to the extent allowable by law; and

4. That the Court grant Plaintiff such other and further relief as the Court deems just and
proper.

Respectfully Submitted,

CARLA A. DOMENICI, Individually and as Personal
Representative of the Estate of JOSEPH A.
DEPRIMEO-DOMENICI,

By her counsel,

 

DATED: July 2, 2021

  

Tel: (781) 749-7200
Fax: (781) 741-8865

jmorgan@dtm-law.com
jkatzenstein@dtm-law.com

 

-10-
Case 1:21-cv-11310-LTS Document.1-1 Filed 08/11/21 Page 18 of 43

 

DOCKET NUMBER

CIVIL TRACKING ORDER

(STANDING ORDER 1- 88) 2181CV01466

 

Trial Court of Massachusetts gs
The Superior Court

 

 

CASE NAME:

Carla A. Domenici Individually and Personal Rep of the Estate of Joseph

Michael A. Sullivan, Clerk of Court

 

A. DePrimeo-Domenici vs. Murphy, Brian W. et al Middlesex County
TO: Fite Copy COURT NAME & ADDRESS
Middlesex County Superior Court - Woburn
200 Trade Center

Woburn, MA 01801

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

SERVED BY FILED BY HEARD BY

 

Service of process made and return filed with the Court

09/30/2021

 

Response to the complaint filed (also see MRCP 12)

 

11/01/2021

  

 

All motions under MRCP 12, 19, and 20

4101/2021 11/29/2021 12/29/2024

 

All motions under MRCP 15

11/01/2021 11/29/2021 12/29/2021

 

 

depositions completed

All discovery requests and depositions served and non-expert

04/28/2022 °

 

 

All motions under MRCP 56

    

05/30/2022 06/27/2022

 

Final pre-trial conference held and/or firm trial date set

 

 
   

10/25/2022

 

 

Case shall be resolved and judgment shall issue by

 

 

07/03/2023

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

07/02/2021 Debra J Newman

 

PHONE
(781)939-2748

 

 

Date/Time Printed: 07-02-2021 12:45:10

SCV0261 08/2018

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 19 of 43

ee

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT OF
THE TRIAL COURT dI-146
CIVIL ACTION NO.: 6

 

CARLA A. DOMENIC, Individually and as
Personal Representative of the Estate of
JOSEPH A. DEPRIMEO-DOMENICI,

 

 

Plaintiff, IN THE OFFICE OF THE
conte BRURty Se DDUESEX
Vv.
JUL 92 2021
BRYAN W. MURPHY and CHOICE
HOTELS INTERNATIONAL, INC., KE 2 SEC Naam)
CLERK

 

Defendants.

 

 

COMPLAINT
Plaintiff Carla A. Domenici (“Plaintiff”), individually and as the Personal Representative
of the Estate of Joseph A. DePrimeo-Domenici (“Joey”), hereby brings this civil action against

Bryan W. Murphy (“Murphy”) and Choice Hotels International, Inc. (collectively, the

“Defendants”),
PARTIES
1. Joey is deceased. He is the son of Plaintiff.
2. Carla A. Domenici is an individual residing in Woburn, Massachusetts.

3, Bryan W. Murphy is an individual residing in Woburn, Massachusetts.
4, Choice Hotels International, Inc. is a foreign corporation incorporated in Maryland.
At all times relevant hereto, Choice Hotels International, Inc. owned the Quality Inn & Suites, a

hotel with a location at 440 Bedford Street, Lexington, Massachusetts (the “Quality Inn & Suites”).
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 20 of 43

5. Carla A. Domenici has been appointed as the Personal Representative of the Estate
of Joseph A. DePrimeo-Domenici.

FACTUAL ALLEGATIONS

6. Joey began working for Murphy in or around 2012, when Joey was only fourteen
(14) years old.

7. The work Murphy tasked Joey with included assisting Murphy with functions for
the Lions Club, landscaping Murphy’s personal residence, organizing and working Murphy’s
annual Christmas parties, working on Murphy’s boat, and joining Murphy on trips to other states,
alone and with others who worked for Murphy.

8. Murphy often paid Joey in cash, but also provided Joey with other forms of
compensation, such as motor vehicles, clothing, video games, and other such items.

9. During the relevant time period, Murphy consistently rented a hotel room at the

 

Quality Inn & Suites.

10. Starting when Joey was 14, Murphy began to sexually abuse Joey at the Quality
Inn & Suites. In addition, Murphy electronically exchanged sexually explicit photographs and
messages with Joey.

11. In exchange for the sexual acts, Murphy supplied Joey with drugs, including
Percocet.

12. On information and belief, at all relevant times, Murphy had a prescription for
Percocet.

13. | Other boys who worked for Murphy have confirmed that Murphy offered Percocet

to the boys who worked for him.

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 21 of 43

14. | Oninformation and belief, Murphy offered Percocet to Joey, and used that to entice
Joey to perform sexual acts.

15. In or about 2014, Joey informed his family and friends that he was addicted to
Percocet.

16. | Joey was in and out of treatment for his drug addiction, including at a program in
Danvers, Massachusetts.

17. Joey was admitted to a rehabilitation facility in California in 2018. Murphy paid
for Joey’s flight home from rehab in 2018.

18. In September 2019, Joey admitted himself to a rehabilitation facility in Florida.
Unbeknownst to Plaintiff, Murphy arranged to fly Joey home from the rehabilitation facility in
Florida in October 2019,

19. | Upon information and belief, Murphy flew Joey home from Florida, provided Joey
with drugs, and put Joey up at Murphy’s room at the Quality Inn & Suites.

20. On November 4, 2019, the Massachusetts State Police contacted Plaintiff and
informed her that Murphy found Joey dead in the room at the Quality Inn & Suites.

COUNT I
Assault and Battery

(Murphy)
21. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.
22. By his actions and conduct, as alleged herein, Murphy attempted to and actually
did touch Joey in a harmful and offensive manner when Joey was a minor and placed Joey in

immediate fear of being touched in such a manner.
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 22 of 43

23. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

24.  Asadirect result thereof, Plaintiff has been damaged in an amount to be determined
at trial.

COUNT I
Violation of 18 U.S.C. § 1591
(The Hotel Defendant)

25. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

26. The Quality Inn & Suites knew or should have known that sex trafficking occurs in
the scope of its business but chose to ignore the open and obvious presence of sex trafficking on
its property in Lexington, Massachusetts, instead enjoying in the profit of consistently rented
rooms.

27. The Quality Inn & Suites failed to protect Joey from repeated sexual abuse by
Murphy which occurred at the Quality Inn & Suites property in Lexington, Massachusetts.

28. By its actions and conduct, as alleged herein, the Quality Inn & Suites was grossly
negligent in such a way that amounted to deliberate, reckless and/or callous indifference about the
health, welfare and safety of Joey while Joey was sexually assaulted and trafficked at the Quality
Inn & Suites property.

29. The Quality Inn & Suites benefitted from facilitating a venture that it knew or
should have known to be engaging in sexual assault and trafficking.

30. By its actions and conduct, as alleged herein, the Quality Inn & Suites has violated

18 U.S.C. § 1591.

 
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 23 of 43

COUNT Il
Intentional Infliction of Emotional Distress

(Murphy)

31. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

32. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

33. | Murphy knew or should have known that Joey would suffer emotional distress as a
result of Murphy’s sexual assaults against Joey.

34. | Murphy’s conduct was extreme and outrageous, beyond all possible bounds of
decency, and utterly intolerable in a civilized community.

35. | Murphy’s actions and conduct, as alleged herein, caused Joey to suffer emotional
distress.

36. The emotional distress that Joey suffered was so severe that no reasonable person
could be expected to endure it.

37.  Asadirect result thereof, Plaintiff has been damaged in an amount to be determined
at trial.

COUNT IV
Negligent Infliction of Emotional Distress
(All Defendants)

38. Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.

39. By his actions and conduct, as alleged here, Murphy committed acts of sexual

assault and battery against Joey.

 
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 24 of 43

40. The Quality Inn & Suites knew or should have known that sex trafficking occurs in
the scope of its business but chose to ignore the open and obvious presence of sex trafficking on
its property, instead enjoying in the profit of consistently rented rooms.

41. The Quality Inn & Suites failed to protect Joey from repeated sexual abuse that
occurred at its property in Lexington, Massachusetts.

42. _ By its actions and conduct, as alleged herein, the Quality Inn & Suites was grossly
negligent in such a way that amounted to deliberate, reckless and/or callous indifference about the
health, welfare and safety of Joey while Joey was sexually assaulted and trafficked at the Quality
Inn & Suites property.

43. | Murphy knew or should have known that Joey would suffer emotional distress as a
result of his sexual assaults against Joey.

44, Murphy’s actions and conduct, as alleged herein, caused Joey to suffer emotional
distress, |

45. The Quality Inn & Suites knew or should have known that Joey would suffer
emotional distress as a result of his sexual assaults against Joey.

46. The actions and conduct of the Quality Inn & Suites, as alleged herein, caused Joey
to suffer emotional distress.

47. Any reasonable person would have suffered emotional distress under the
circumstances.

48. Asadirect result thereof, Plaintiff has been damaged in an amount to be determined

at trial.
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 25 of 43

COUNT V
Loss of Consortium

(Murphy)

49. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

50. M.G.L, c, 231, Section 85X provides that parents of a minor child have a cause of
action for loss of consortium of the child who has been injured against any person who is legally
responsible for causing such injury.

51. Based on the actions and conduct of Murphy, as alleged herein, Joey suffered a
serious injury which resulted in the loss of affection, comfort, companionship and familial relations
with his parent, Carla A. Domenici.

52. As a direct result thereof, the Plaintiff has been damaged in an amount to be
determined at trial.

COUNT VI
Wrongful Death — M.G.L. c. 229, et seq.

(Murphy)

53. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

54. _ By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when he was a minor and caused Joey to become addicted to
narcotic drugs.

55. Knowing that Joey was at a rehabilitation facility as part of a drug treatment and

recovery program, Murphy caused Joey to leave the rehabilitation facility.
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 26 of 43

56. | Murphy caused Joey to leave a rehabilitation facility, flew Joey from Florida to
Massachusetts, provided Joey with drugs, and put Joey up at the Quality Inn & Suites in
Lexington, Massachusetts, all of which resulted in Joey’s death.

57. Asa direct result of Murphy’s willful, wanton, and reckless acts, or alternatively,
as a direct result of Murphy’s negligence, the Plaintiff has incurred financial losses including, but
not limited to, compensation for the loss with a reasonably expected net income, services,
protection, care, assistance, society, companionship, comfort, guidance, counsel, and advice of the
decedent to his heirs at law; last and final medical expenses; and funeral and burial expenses, as
well as other continuing and indefinite costs incurred thereby.

COUNT VII
Conscious Pain and Suffering

(Murphy)

58. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

59. By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor and after Joey was of age under the
auspices of providing Joey with narcotic drugs to satisfy Joey’s drug addiction.

60. As a direct result of Murphy’s actions alleged herein, Joey endured substantial
conscious pain and suffering prior to his death, for which his Estate, by and through Plaintiff, is
entitled to be compensated for at an amount to be determined at trial.

COUNT VII
Punitive Damages — M.G.L. e. 229 § 2(3)
(Murphy)

61. Plaintiff restates and reavers each and every allegation contained above, as if fully

stated herein.

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 27 of 43

62. _ By his actions and conduct, as alleged herein, Murphy committed acts of sexual
assault and battery against Joey when Joey was a minor.

63. Murphy provided Joey with drugs, caused Joey to leave a rehabilitation facility,
and brought Joey to the Quality Inn & Suites, all of which resulted in Joey’s death.

64. =‘ Plaintiff is entitled to an award of punitive damages pursuant to M.G.L. c. 229 §
2(3) because Joey’s death was caused by the malicious, willful, wanton or reckless conduct of
Murphy and/or by the gross negligence of Murphy.

COUNT IX
Undue Influence

(Murphy)

65. Plaintiff restates and reavers each and every allegation contained above, as if fully
stated herein.

66. As an inpatient in a drug rehabilitation facility, Joey was susceptible to Murphy’s
undue influence, especially with the lure of available narcotic drugs.

67. | Murphy had the opportunity to exercise undue influence over Joey and used that
opportunity to cause Joey to take action benefitting him that was contrary to Joey’s intentions,
including, but not limited to, coercing Joey to fly from Florida to Massachusetts at Murphy’s
expense, causing Joey to stay at Murphy’s hotel room at the Quality Inn & Suites, and causing and
permitting Joey to consume narcotic drugs that Murphy provided to Joey.

68. Asa result of Murphy’s undue influence, Plaintiff has suffered damages in an
amount to be determined at trial.

JURY DEMAND

Plaintiff demands a jury by trial on all claims so triable.

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 28 of 43

WHEREFORE, for the foregoing reasons, Plaintiff prays that the Court grant judgment in

her favor, as follows:

1. That the Court enter judgment in favor of Plaintiff on all counts, in an amount to be
determined at trial;

2. That the Court allow for an award of punitive damages to the extent allowable by law;
3. That the Court grant Plaintiff her attorneys’ fees to the extent allowable by law; and

4, That the Court grant Plaintiff such other and further relief as the Court deems just and
proper.

Respectfully Submitted,

CARLA A. DOMENIC, Individually and as Personal
Representative of the Estate of JOSEPH A.
DEPRIMEO-DOMENICI,

By her counsel,

DATED: July 2, 2021 . Lpal—

efffey Katzenstein (BI
rohan Tocchio &
75 Derby Street, Suite

   
  

 

Tel: (781) 749-7200
Fax: (781) 741-8865

jmorgan@dtm-law.com

jkatzenstein@dtm-law.com

 
Case 1:21-cv-11310-LTS Documépt 1-1 Filed 08/11/21 Page 29 of 43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

———_—_—-
DOCKET NUMBER Trial Court of Massachusetts .
CIVIL ACTION COVER SHEET 4 \- ( Y f b The Superior Court
PLAINTIFF(S}: CARLA A. DOMENIC1, Individually and as Personal Representative COUNTY
Middlesex

of the Estate of JOSEPH A. DEPRIMEO-DOMENICI
ANONESS ‘ 13 Richard Clrcte DEFENDANT(S}: (a) BRYAN W. MURPHY

Wobum, MA 01801 (b) CHOICE HOTELS INTERNATIONAL, ING.
ATTORNEY: Jason W. Morgan
ADDRESS: Drohan Tocchlo & Morgan, P.C. ADDRESS: (a) 13 Caulfield Road, Wobum, MA 01801

175 Derby Street, Suite 30 (b) 1 Choice Hotels Circle, Suite 400, Rockville, MD 20850

 

Hingham, MA 02043

 

 

 

BBO: 633802
TYPE OF ACTION AND TRACK DESIGNATION (see reverso side)
CODE NO. TYPE OF ACTION (spocify) TRACK HAS A JURY CLAIM BEEN MADE?
B99 Other Tortious Action F yes [] No

 

‘lf"Other" please describe: Sexual Assault Against Minor

 

Is there a claim undor G.L. c. 93A7 ls this_a class action under Mass. R. Civ. P. 237
L] Yes NO [_] YES NO

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The faltowing is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)
A. Documented medical expenses to date:
1. Total hospital OxPeNsess 200... secssccteeessessesesteneeesnenererersess we we veseeaseeas STATIN

 

 

 

 

 

 

 

 

 

 

 

2, Total doctor expenses .. sousseatsesessassssnarareesesscersrsanssoeseanseetes peg AAR. oe.

3. Total chiropractic expenses . teens seen . . 1 2 JATS

4. Total physical therapy Expenses ....ccsssssecesecsessesssecescneserseesees vesssnedeccestibte ne  MIDDTESER
5, Total other expenses (describe DelOw) ............cssssccsssssesssccsssncssssseatecssesnesseencesasilescensnessussaneueeaseausceeenesstesseaeeaeeatenteneateneey

 

wwe 2 2021 Subtotal (A):

B. Documented lost wages and compensation to date ..... deaeenteeasaceeeeeeeseeee
C. Documented property damages to date veeeeeens seeneeeseseesaaae] seneeenseeeneannnagghegeesenge
D. Reasonably anticipated future medical and hospital expenses ............--ssseee i

E, Reasonably anticipated lost WaQeS ......scscsccssssessererenrsenenssreres : a
F. Other documented items of damages (describe below) ..............-cscceseesesseeseneeeenees

 

 

 

 

 

 

 

 

qT THT

  

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

Emotional distress and other pain and suffering caused by the sexual assault on a minor.
TOTAL (A-F):$ 1,000,000

CONTRACT CLAIMS
(attach additional sheets as necessary)
C] This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detaile cription of claim(s):
| TOTAL: $

    

Date: 07/02/2021

 

 

RELATED AC HONS: Please pri meee case name, and county of any related actions pending in the Superior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various T dispusé resolution.

QALY

Signature of Attorney of Record: X41 Date: 97/02/2021

 

 

 

 

ao
 

Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 30 of 43

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

AC Actions Involving the State/Municlpality * ER Equitable Remedies RP Real Property
AA1 Contract Action involving Commonwealth, 001 Specific Performance of a Contract {A} C01 Land Taking (F)
Municipality, MBTA, etc. (A) BO2 Reach and Apply (F) C02 Zoning Appeal, G.L. c. 404 (F)
AB1 Tortious Action involving Commonwealth, DO3 Injunction (F) C03 Dispute Concerning Title (F)
Municipality, MBTA, etc, (A) DO4 Reform Cancel Instrument (F) C04 Foreclosure of a Mortgage (X)
AC1 Real Property Action involving DO5 Equitable Replevin (F) C05 Condominium Lien & Charges (X)
Commonwealth, Municipality, MBTA etc, (A) DO6 Contribution or Indemnification (F) C99 Other Real Property Action (F}
AD1 Equity Action involving Commonwealth, DG? imposition of a Trust (A)
Municipality, MBTA, etc. (A} DOS Minority Shareholder’s Suit (A) C Mis¢ell Civi
AE1 Administrative Action invetving DOS Interference in Contractual Relationship (F)
Commenweatth, Municipality, MBTA,etc. (A) D10 Accounting (A) E18 Foreign Discovery Proceeding (x)
D11 Enforcement of Restrictive Covenant (F) E97 Prisoner Habeas Corpus )
CNC. sin Cc D12 Dissolution of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 (X)
D13 Declaratory Judgment, G.L. c. 231A (A)
A01 Services, Labor, and Materials (F) D14 Dissolution of a Corporation (F) AB Abuse/Harassment Prevention
AQ2 Goods Sold and Delivered {F) D939 Other Equity Action (F)
A03 Commercial Paper {F) E15 Abuse Prevention Petition, G.L.c. 208A (X)
A04 Employment Contract (F) PA Civil Actions Invelying Incarcerated Party T E21 Protection from Harassment, G.L. c. 258E(X)
AQ5 Consumer Revolving Credit-w.k.¢.P.8.1  (F)
AO6 Insurance Contract (F) . AA Administrative CivlLActions
Ads Sale or Lease of Real Estate (F) PAI pontiac! wen Involving an A
At2 Construction Dispute (A) nearcerate : arty . (4) E02 Appeal from Administrative Agency,
At4 Inteppleader (F} PB1 Tortious Action involving an Gl. 30A x)
Incarcerated Party (A) nn
BA1 Governance, Conduct, Internal PC1 Reat Property Action involving an E03 Certiorari Action, G.L. c. 249, § 4 X)
Affairs of Entities (A) Incareentte 4 Part 9 () E05 Confirmation of Arbitration Awards. ®
BAS Liability of Shareholders, Directors, PD1 Equity Action i Y . E06 Mass Antitrust Act, G.L. c. 93, § 9 (A)
Officers, Partners, etc. (A) I quity od Pash wing an FE E07 Mass Antitrust Act, G.L. c. 93, § 8 ®
BB1 Shareholder Derivative A) CET ee any ein involving an (F) £08 Appointment of a Receiver ®
BB2 Securilies Transactions (A) dP: 9 FE E09 Construction Surety Band, G.L. ¢. 149,
BC1 Mergers, Cansolidations, Sales of incarcerated Party (F) §§ 29, 294 4)
Assets, Issuance of Debt, Equity, etc. (A) E10 Summary Process Appeal (%}
BD1 Intellectual Property (A) IR Torts E11 Worker's Compensation ®
BD2 Proprietary [Information or Trade : . E16 Auto Surcharge Appeal X)
Secrets ) B08 Motor Mobicle Negligence ~ Personal E17 Civil Rights Act, G.L. 0.12, § 11H (A)
BG1 Financial Institutions/Funds (A) B04 Oe Nectee ce pe eonal (F) E24 Appeal from District Court
BH1 Violation of Antitrust or Trade ini er Neg oy De ersonal F Commitment, G.L. 6.123, § 9(b) rr§)
Regulation Laws (A) Bos on eet amage ny E25 Pleural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) BOS Metoractice - M ¥ ‘ical A E94 Forfeiture, G.L. c, 265, § 56 o
06 Malpractice - Medica (A) E95 Forfeiture, G.L. c. 94C, § 47 ‘F)
. B07 Malpractice - Other (A) E99 Other Administrative Action (x)
* Choose this case type if ANY party fs the B08 Wrongful Death - Non-medical (A) 201 Medical Malpractice - Tribunal only
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) G.L. c. 231, § 60B , fH
other governmental entity UNLESS your case is a B19 Asbestos (A) 202 Appeal Bond Denial (x)
case type listed under Administrative Civil Actions B20 Personal Injury - Slip & Fall (F)
(AA). B21 Environmental (F SO Sex Offender Review
B22 Employment Discrimination FH
t Choose this case type if ANY party is an BF1 Fraud, Business Torts, etc. (A) E12 SDP Commitment, G.L.c.1234,§12  (X)
incarcerated party, UNLESS your case is a case B99 Other Tortious Action F) Et4 SDP Petition, G.L. c. 123A, § 8(b) x)
type listed under Administrative Civil Actions (AA) — .
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Pro; RC Restricted Clvil Actions
$01 Summary Process - Residential ) E19 Sex Offender Registry, G.L. ¢. 6, § 178M (X)
S02 Summary Process - Commercial E27 Minor Seeking Consent, G.L. c.112, § 128(X)
Non-residential (F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [_] No
Bo3 Motor Vehicle Negligence-Personal Injury E

 

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, inciuding the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:21-cv-11310-LTS end,

t1-1 Filed 08/11/21 Page 31 of 43

a

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss

SUPERIOR COURT DEPARTMENT OF

civitacrionNo: _o\-1Yb6 b

 

CARLA A. DOMENICTI, Individually and as

Personal Representative of the Estate of

JOSEPH A. DEPRIMEO-DOMENICI,
Plaintiff,

¥.

BRYAN W. MURPHY and CHOICE
HOTELS INTERNATIONAL, INC.,

Defendants.

   

FILED
in THE OFFICE OF THE

FC =x
FORTHE COUNTY OF MIDOLES

JUL 02 2021

Vaca

     
   
   

 

 

MOTION FOR APPOINTMENT OF A SPECIAL PROCESS SERVER

Pursuant to Mass. R. Civ. P. 4(c), the Plaintiff, Carla A. Domenici, Individually and as

Personal Representative of the Estate of Joseph A. DePrimeo-Domenici, hereby moves for an

Order appointing a special process server in the above-entitled action, Middlesex Constable

Service, through its agents who are qualified persons over the age of eighteen (18), knowledgeable

in the service of process, and who are not parties to this action.

7 of ‘2/ Motion Allowed
Attest: ple SU Lana
Deputy Assistant Clerk

( [DMs I.)
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 32 of 43

Respectfully Submitted,

CARLA A. DOMENICI, Individually and as Personal
Representative of the Estate of JOSEPH A.
DEPRIMEO-DOMENICI,

By her counsel,

    

 

DATED: July 2, 2021

    

Hingham, Massachw
Tel: (781) 749-7200
Fax: (781) 741-8865

jmorgan@dtm-law.com

jkatzenstein@@dtm-law.com

 
‘ Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 33 of 43

2 COPY

—

Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKET NO. LICL CY Ole ilo
Lato A. Doupnick —, PLAINTIFF(S),

V.
Day Cua AW. fu phy, Uf CUDEFENDANT(S)

SUMMONS

ty y \ Out > r -
__.. THIS SUMMONS.IS DIRECTED To Livite Hotels WhemoMonaL, Inc. (Defendant's name)~ |

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the Middlesex SUpeyioy Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.

2. How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:

a. Filing your signed original-response with the Clerk’s Office for Civil Business, Midd lesey. Court, ZOD Trey
Cantty, VUdbilvin (address), by mail or in person, AND SUP eNO
b, Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address: Dvohin Tntonic 3 Wout, #0. 1S Durigy Sivek, Ste. 20; ACOA, Hut 6 2042

3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer ?
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your'Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must algo comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which theicomplaint was filed, available at

www.mass.gov.courts/case-legal-res/rules of court. _
FILE

‘ IN THE OFFICE OF THE
LEAK OF COURTS
FOR THE COUNTY OF MIDDLESEX

JUL 26 2021

FE Oflu

CLEBIS,

 

 

 

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 34 of 43
|
AFFIDAVIT OF FOREIGN SERVICE

STATE OF MASSACHUSETTS
COUNTY OF MIDDLESEX |

Case No. 218CV01466

DOMENICI, CARLOS A Plaintiff,

 

 

 

 

 

FILED
CHOICE HOTELS INTERNATIONAL, INC Defendant
JUL 26 2021
STATE OF MARYLAND,
(Zee

_ COUNTY OF MONTGOMERY } — §:

 

DSIIl SANMI D IBARRA , Deputy Sheriff, being duly sworn, deposes and says:

That | am over 21 years of age, not a party to this action, and reside in the State of
Maryland.

That on the 12th day of JULY, 2021, at 1405 at 1 CHOICE HOTELS CIR STE 400
ROCKVILLE, MD 20850, | served the SUMMONS, CIVIL ACTION COVER SHEET, CIVIL
TRACKING ORDER, AND COMPLAINT annexed hereto upon A/S ETOILA LEAHY (RACE:
B SEX: F HGT: 504 WGT: 145 AGE: 50's) MANAGER RISK MANAGEMENT, the Defendant,
therein by delivering to and leaving personally with the said Defendant a true copy of each
thereof.

Deponent further states that at the time of service | knew the person so served as
aforesaid to be the same person mentioned and described in the said SUMMONS, CIVIL
ACTION COVER SHEET, CIVIL TRACKING ORDER, AND COMPLAINT as the Defendant in

this action.

_ - wo ee, = oo

a — 622 7
. me DSIIi SANMI D IBARRA # 6279
ee ce Deputy Sheriff, Montgomery County, Maryland

sworn to before me this J opth. day of ( len bs { 20 2
ZI UTS of |
y ADRIANNA E. CRUTCHFIELD
Notary Public
State of Maryland

7 Montgomery County
>" my commission exp. February 16, 2025

   

 

     

Nota ry Acie, State of Maryland
My commission expires: Qf 1e]Z

 

 

SDl:va

 

AFFIDAVIT OF FOREIGN SERVICE MA CHOICE HOTELS INTERNATIONAL INC/1-7/13/2021
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 35 of 43

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT OF
THE TRIAL COURT
CIVIL ACTION NO.: 2181CV01466

 

CARLA A. DOMENICTI, Individually and as

Personal Representative of the Estate of

JOSEPH A. DEPRIMEO-DOMENICI,
Plaintiff,

Vv.

BRYAN W. MURPHY and CHOICE
HOTELS INTERNATIONAL, INC.,

Defendants.

 

 

REQUEST FOR DEFAULT JUDGMENT AGAINST BRYAN W. MURPHY

NOW COMES the Plaintiff, Carla A. Domenici, Individually and as Personal
Representative of the Estate of Joseph A. DePrimeo-Domenici (“Plaintiff”), and hereby requests
that this Court, pursuant to Mass. R. Civ. P. 55, enter default against Defendant Bryan W. Murphy
(‘“Defendant” or “Murphy”) for his failure to file a responsive pleading to the Complaint, and,
upon entry of default, enter judgment in favor of the Plaintiff as set forth more fully below.

This action was initiated on July 2, 2021, and the Defendant was served with the Summons
and Complaint on the same date. See Return of Service to Defendant Murphy, attached hereto as
Exhibit A. Accordingly, the deadline for Defendant’s responsive pleading was on July 22, 2021.
On or about July 20, 2021, Attorney Terrence W. Kennedy reached out to Plaintiffs counsel on
behalf of the Defendant and requested an extension of time to respond to the Complaint. Plaintiffs
counsel agreed to a two (2) week extension, which set the new response deadline to August 5,

2021. See Exhibit B. To date, the Defendant has not served a responsive pleading, and Attorney
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 36 of 43

Kennedy has yet to file an appearance in the case. As stated more fully in the Military Affidavit
submitted herewith, the Defendant is not in the military service of the United States or of any its
allies, as defined in the Servicemembers Civil Relief Act.

WHEREFORE, the Plaintiff respectfully moves this Court to enter default against the
Defendant, and enter a judgment:

1. In favor of the Plaintiff on all Counts of her Complaint against Murphy;

2. Scheduling a hearing for an assessment of damages; and

3. Granting the Plaintiff such other and further relief as the Court deems just and proper.

Respectfully Submitted,

CARLA A. DOMENICI, Individually and as Personal
Representative of the Estate of JOSEPH A.
DEPRIMEO-DOMENICI,

By her counsel,

DATED: August 6, 2021 Leu a

AW. Morgan (BBO 683802)
H. Katzenstein (BBO\W674749)
rohan Tocchio & Moi C.

175 Derby Street, Suite 30
Hingham, Massachusetts 02043 \
Tel: (781) 749-7200
Fax: (781) 740-4335
jmorgan@dtm-law.com

ikatzenstein@dtm-law.com

 
     
 

  
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 37 of 43

CERTIFICATE OF SERVICE

L, Jason W. Morgan, hereby certify that on this 6" day of August, 2021, I served a copy of
the foregoing document upon all Parties of record, via First-Class Mail, and upon Terrence W.
Kennedy, Esq., Law Offices of Terrence W. Kennedy, 512 Broadway, Everett, Massachusetts
02149, twklawoffices@gmail.com and twkennedylaw@gmail.com, and Matthew J. Lynch, Esq.,
Coughlin Betke LLP, 175 Federal Street, Boston, MA 02110, mlynch@coughlinbetke.com, via

email and First-Class Mail.
/ / Us
t a

W. Morgan

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 38 of 43

EXHIBIT A

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 39 of 43

i@ MIDDLESEX CONSTABLE SERVICE * Post Office Box 311 * Carlisle, MA 01741 + (781) 500-9023

PROOF OF SERVICE OF PROCESS /
SUFFOLK, SS. CIVIL NO. 2181CV01466

I hereby certify and return that on Friday, July 2, 2021@3:17PM, I served a copy of the within Summons, together with a copy of the
Summons, Motion for Appointment of Special Process Server (allowed); Complaint and Civil Tracking Orderin this action, upon the
within-named defendant Bryan W. Murphy in the following manner: (See Mass. R. Civ, P. 4(d)(1-5)): by serving a copy at the last &
usual place of abode by leaving it in a sealed envelope with Mary Murphy (wife of Bryan W. Murphy & Adult living in the Household) at
13 Caulfield Road, Woburn, MA 01801 and then mailing a copy of this Summons this same day to Bryan W. Murphy at 13 Caulfield
Road, Woburn, MA 01801.

Dated: July 2,202) . Signature:

+
APPOINTED CONSTABLE: ACTON | BEDFORD | CARLISLE | CONCORD | LINCOLN} MAYNARD CONSTABLE JOSEPH TOPOL .
Constable » Disinterested Person * Special Process Server

 

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 40 of 43

EXHIBIT B

 
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 41 of 43

From: Jeffrey H. Katzenstein

Sent: Wednesday, July 21, 2021 4:20 PM

To: Law Office <twklawoffices@gmail.com>; twkennedylaw@gmail.com
Ce: Jason Morgan <Jason@dtm-law.com>

Subject: RE: Domenici v. Murphy

Hi Nehemie,

My apologies; I’ve been tied up for the better part of the day. Our client has agreed to provide a
two-week extension on answering the complaint.

Best,
Jeff

Jeffrey H. Katgenstein, Esq.

DROHAN TOCCHIO & MORGAN, P.C.
175 Derby Street, Suite 30

Hingham, MA 02043

Ph: 781.749.7200 x 130
Fax: 781.741.8865
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 42 of 43

jkatzenstein@dtm-law.com

DISCLAIMER: This email transmittal (including attachments) is intended only for the recipient(s) listed above. It may contain confidential
or privileged information. If you have received this transmittal in error, please contact our I.T. Department (Administrator@dtm-
law,com) and delete it from your system. Any unauthorized distribution or copying of this transmittal may result in civil and/or criminal
fines and penalties.

From: Law Office <twklawoffices@gmail.com>

Sent: Wednesday, July 21, 2021 3:21 PM

To: Jason Morgan <Jason@dtm-law.com>; Jeffrey H. Katzenstein <JKatzenstein@dtm-law.com>
Subject: Domenici v. Murphy

Good Afternoon Attorneys Morgan and Katzenstein,

Hope this message finds you well. | am reaching out about the 30 day extension to answer the
complaint in the above referenced matter Attorney Kennedy spoke to you about yesterday. Has the
extension been approved? We are forwarding the complaint to the homeowners provider for them
to handle.

Thank you!

Nehemie Cange
twkiawoffices@amail.com

Law Offices of Terrence W. Kennedy
512 Broadway

Everett, MA 02149

(t) 617-387-9809

(f) 617-387-8178
Case 1:21-cv-11310-LTS Document 1-1 Filed 08/11/21 Page 43 of 43

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT OF
THE TRIAL COURT
CIVIL ACTION NO.: 2181CV01466

 

CARLA A. DOMENICTI, Individually and as

Personal Representative of the Estate of

JOSEPH A. DEPRIMEO-DOMENICI,
Plaintiff,

Vv.

BRYAN W. MURPHY and CHOICE
HOTELS INTERNATIONAL, INC.,

Defendants.

 

 

MILITARY AFFIDAVIT
(Rule 55(b)(4))

I, Jason W. Morgan, Plaintiff's counsel, pursuant to Mass. R. Civ. P. 55(b)(4), on oath
hereby depose and state that upon information and belief, the Defendant Bryan W. Murphy, of
whom default is requested, is not in the military service of the United States or any of its allies, as
defined in the Servicemembers Civil Relief Act, and currently resides at 13 Caulfield Road,
Woburn, Massachusetts 01801.

Signed under the pains and penalties of perjury this 6" day of August, 2021.

Malin

Jason W. Morgan //”
